MOI·gan Lewis

Zoe Phillips
+1.212.309.6783
Zoe.phillips@morganlewis.com


                                                            May 1, 2019
VIA ECF

Honorable Deborah A. Batts
U.S. District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:     Simon J. Burchett Photography, Inc. v. A.P. Moller-Maersk A/S,
                  Case No. 1: 19-cv-01576-DAB (previously Case No. 1:18-cv-12134-JSR)

Dear Judge Batts:

         We represent Defendant A.P. Moller-Maersk A/S C'APMM") and write to respond to the
April 30, 2019 letter from Plaintiff's counsel. ECF No. 18.

         APMM filed its Motion to Dismiss on March 15, 2019. ECF Nos. 10-12. Pursuant to Local
Civil Rule 6.1(b), Plaintiff's response to the motion was due March 29, 2019. Plaintiff did not file a
response. Instead, Plaintiff's counsel sent the Court three letters requesting "permission to file a
motion to voluntarily withdraw this matter." ECF Nos. 13, 14 & 17. Under the Federal Rules of
Civil Procedure, however, Plaintiff did not need the Court's permission, or APMM's consent, to
withdraw this matter. See Fed. R. Civ. P. 41(a)(1)(A)(i).

          Based on counsel's latest letter, it appears that Plaintiff has decided not to withdraw this
case and now seeks permisSion to file a response to the motion to dismiss more than six weeks
after it was due. APMM opposes this request. The Court's Individual Practices expressly state:
"Parties cannot get extensions of time without prior Court permission sought in writing
at least one week before the expiration of the current deadline." Individual Practices of
Judge Deborah A. Batts, § I(E) (emphasis in original). APMM renews its request that the Court
dismiss this case with prejudice for the reasons set forth in the Motion to Dismiss and our letter of
April 23, 2019 (ECF No. 16).

                                                            Respectfully,


                                                            /s/ Zoe Phillips
                                                            Zoe Phillips

cc:       Counsel of record (via ECF)




                                                    Morgan,    Lewis & Bockius   LLP


                                                    101 Park Avenue
                                                    New York, NY 10178                 0+1.212.309.6000
                                                    United States                      0+1.212.309.6001
